TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00145-CR


Leonard Unsu Castillo, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 07-859-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Leonard Unsu Castillo seeks to appeal a judgment of conviction for failure to register
as a sex offender.  The trial court has certified that this is a plea bargain case, and Castillo has no
right of appeal.  The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

				__________________________________________
				Diane Henson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   March 18, 2008
Do Not Publish